                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

ROBERT MOORE                                       §
    Plaintiff,                                     §
                                                   §
v.                                                 §          EP-19-CV-00279-DCG
                                                   §
U.S. IMMIGRATION AND CUSTOMS                       §
ENFORCEMENT; U.S. CUSTOMS AND                      §
BORDER PROTECTION; AND                             §
U.S. DEPARTMENT OF HEALTH                          §
AND HUMAN SERVICES,                                §
       Defendants.                                 §

                         JOINT PROPOSED SCHEDULING ORDER

         Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the following

 Scheduling Order:

       1.      The parties agree and stipulate pursuant to Fed. R. Civ. P. 26(a)(1)(A) that initial
disclosures are not necessary as this is a FOIA action for which there is no need to exchange
disclosures.

       2.      The parties shall advise the Court whether they elect to consent to a trial by a United
States Magistrate Judge no later than January 17, 2020.

       Pursuant to 28 U.S.C. § 636(c)(1), all full-time Magistrate Judges are authorized and
empowered to try a civil case, jury or on-jury, with the consent of all parties to the lawsuit. Your
consent to trial by a Magistrate Judge must be voluntary, and you are free to withhold your consent
without suffering any adverse consequences. If all parties consent to trial of this case by a
Magistrate Judge, this Court will enter an order referring the case to a Magistrate Judge for trial
and entry of judgment. If the case has already been referred to a Magistrate Judge for pretrial
matters and the parties consent to a trial before a Magistrate Judge, the trial will be before the
Magistrate Judge already assigned to the case.

        3.    A report on alternative dispute resolution in compliance with Rule CV-88 shall be
filed by February 14, 2020.

       4.      The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties no later than N/A. Each opposing party shall respond, in writing, by N/A.

        The parties are not asserting claims for monetary relief in this claim – other than a claim
for reasonable attorney’s fees upon completion of the proceeding.
       5.       The parties shall file all motions to amend or supplement pleadings or to join
additional parties by January 31, 2020.

        6.     All parties asserting claims for relief shall FILE their designation of testifying
experts and shall SERVE on all parties, but not file, the materials required by Fed. R. Civ. P.
26(a)(2)(B) by March 31, 2020. Parties resisting claims for relief shall FILE their designation of
testifying experts and shall SERVE on all parties, but not file, the materials required by Fed. R.
Civ. P. 26(a)(2)(B) by April 20, 2020. All designations of rebuttal experts shall be filed within
14 days of receipt of the report of the opposing expert.

        7.      An objection to the reliability of an expert’s proposed testimony under Federal Rule
of Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, no later than 20 days of receipt of the written report of
the expert’s proposed testimony, or not later than 20 days of the expert’s deposition, if a deposition
is taken, whichever is later.

       8.      The parties shall complete all discovery on or before June 22, 2020. Counsel may
by agreement, continue discovery beyond the deadline, but there will be no intervention by the
Court except in extraordinary circumstances, and no trial setting date will be vacated because of
information obtained in post-deadline discovery.

       9.      All dispositive motions as defined in Local Rule CV-7(c) shall be filed no later than
July 22, 2020.

       The parties believe that this case can be resolved on summary judgment.

        10.      All objections or motions under Rule 702 or Rule 703 of the Federal Rules of
Evidence shall be filed with the court and served upon opposing parties no later than 30 days after
the receipt of the written report of the expert’s proposed testimony, or within 30 days of obtaining
a copy of the expert’s deposition, if a deposition is taken, whichever is later.

       11.     This case is set for trial [docket call, or jury selection] on
                        , at .m. The parties should consult Rule CV-16 regarding matters to be
filed in advance of trial.

       SIGNED this              day of                                , 2019.




                                               DAVID C. GUADERAMA
                                               UNITED STATES DISTRICT JUDGE




                                                  2
APPROVED AS TO FORM:

                       Respectfully submitted,

                       JOHN F. BASH
                       UNITED STATES ATTORNEY

Date:   12/17/19       /s/ Manuel Romero
                       MANUEL ROMERO
                       Assistant United States Attorney
                       Texas State Bar No. 24041817
                       700 E. San Antonio, Ste. 200
                       El Paso, Texas 79901
                       Office: (915) 534-6884
                       Facsimile: (915) 534-3490
                       Email: Manuel.Romero@usdoj.gov
                       Attorneys for Defendants

AND


Date:   12/17/19       /s/ Christopher Benoit
                       CHRISTOPHER BENOIT
                       Texas State Bar No. 24068653
                       chris@coylefirm.com
                       LYNN COYLE
                       Texas State Bar No. 24050049
                       lynn@coylefirm.com
                       The Law Office of Lynn Coyle, PLLC
                       2515 N. Stanton Street
                       El Paso, Texas 79902
                       Telephone: (915) 532-5544
                       Facsimile: (915) 532-5566
                       Attorneys for Plaintiff




                          3
